PER CURIAM.
On the basis of our review of the briefs, record on appeal and oral argument we are of the opinion that the appellant’s motion for post-conviction relief contains sufficient allegations with respect to an alleged coerced guilty plea to entitle appellant to an evidentiary hearing pursuant to Rule 1.850, F.R.Crim.P., 33 F.S.A. Brumley v. State, Fla.App. 1969, 224 So.2d 447. Appellant’s other contentions are without merit. Accordingly, the order appealed from is re*19versed and the cause remanded to the trial court for the purpose of providing an evi-dentiary hearing solely on the issue of the voluntariness of the guilty plea.
WALDEN, OWEN and MAGER, JJ., concur.